Citation Nr: 1118234	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  07-13 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for lung cancer, status post left upper lung lobectomy and chemotherapy treatment. 

2.  Entitlement to service connection for psychiatric disorder, including anxiety disorder and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1978 to June 1986 and on active duty with the United States Air National Guard from March 1988 to January 1989, June 1991 to April 1992, and August 1992 to November 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2006 and August 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  Jurisdiction has been transferred to the Columbia, South Carolina (RO). 

In September 2010, the Veteran testified before the undersigned during a hearing held at the RO.  A copy of the transcript has been associated with the claim folder.

In the Court of Appeals for Veterans Claims (Court) decision, Clemons v. Shinseki, 23 Vet. App. 1 (2009), VA was instructed that it should consider alternative current conditions within the scope of the filed claim.  Id.  The Board has preliminarily reviewed the case at hand and finds that Clemons is applicable here.  As such, other psychiatric diagnoses, as identified above, will be considered as part of the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.





REMAND

The Veteran seeks entitlement to service connection for lung cancer and psychiatric disorder.  Based on a review of the record, the Board finds that additional development is needed prior to adjudication of the claims.  In particular, new VA examinations are needed.

A new VA examination is in order to determine the etiology of the Veteran's lung cancer, status post left upper lung lobectomy and chemotherapy treatment.  The Veteran asserts that his exposure to burning oil fumes, sandstorms and other environmental hazards during his service in the Persian Gulf caused his lung cancer.  While the Veteran was previously afforded a Persian Gulf War examination in May 2007, that examiner failed to provide an opinion on the etiology of the Veteran's lung cancer.  A new VA examination is warranted.

A remand is also needed to provide the Veteran with a new VA psychiatric examination.  As indicated above under Clemons, the Veteran's claim for service connection for psychiatric disorders now includes other diagnoses, such as PTSD, as part of the underlying claim.  The record now shows that the Veteran has been receiving treatment for PTSD symptoms, but it does not discuss whether the Veteran's symptomatology meets the criteria for PTSD under Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  Also, the record shows that the Veteran has been diagnosed with depression, anxiety and adjustment disorder. 

The Board notes that during the pendency of this appeal, VA law and regulation governing service connection for PTSD have been amended.  Specifically, the evidentiary standard establishing the required in-service stressor in certain cases has been relaxed.  See 38 C.F.R. § 3.304(f); 75 Fed. Reg. 39843-133 (July 13, 2010).   

Under the newly-revised 38 C.F.R. § 3.304(f), service connection for PTSD may be granted if: (1) A VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor as determined by the examining VA physician.   

Given the recent revision to 38 C.F.R. § 3.304(f) and in light of the current conflicting medical evidence as to whether the Veteran meets the diagnostic criteria for PTSD, the Board finds that a remand is necessary to afford the Veteran with a new VA psychiatric examination.

The VA examiner should be asked to determine whether the Veteran has symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of PTSD as defined under 38 C.F.R. § 4.125, and if so, to ascertain whether any such diagnosed disorder is supported by the Veteran's claimed inservice stressor events and if the current symptoms are related to an inservice stressful event.  The VA examination report should be conducted in accordance with the revised 38 C.F.R. § 3.304(f).  For any diagnosed disorder, the examiner should provide a medical opinion indicating whether it is etiologically related to the Veteran's service. The examiner should be asked comment on the Veteran's reported history of psychiatric treatment starting in the mid-1990s and the findings from the August 2007 VA psychiatric examination.

Prior to any examination, VA should ask the Veteran to identify any outstanding records of pertinent VA and private treatment, and obtain those records.  The record shows that the Veteran received private mental health treatment from Carolina Psychiatric Services and Merit Behavioral Care Corporation while he was in the Air National Guard in 1995 and 1996.  The record does not show any attempt has been made to obtain these records. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain assistance from the Veteran to seek to identify and obtain any VA or private records of pertinent medical treatment that are not yet on file.  In particular, the RO/AMC should attempt to obtain the Veteran's treatment records from Carolina Psychiatric Services, 2100 Crescent Ave, Suite 100, Charlotte North Carolina, 28207, and from Merit Behavioral Care Corporation, 800 Billingsley, Road, Suite 109, and Charlotte, North Carolina, 28211. 

2.  Then, RO/AMC should schedule the Veteran for a VA examination, by an appropriate specialist, to determine the likelihood that the Veteran's lung cancer, status post status post left upper lung lobectomy and chemotherapy treatment, is related to service.  In order to achieve this goal, the examiner should be asked to review the Veteran's complete claims file, including service medical records, prior examination reports, and a copy of this remand.  The examiner should provide a detailed review of the Veteran's history and the current complaints pertaining to his claimed conditions.  The examiner should perform all studies deemed appropriate, and set forth the findings in detail in the examination report.  The RO/AMC should make the claims file available to the examiner, who should review the entire claims file in conjunction with the examination.  The review of the claims folder should be noted in the examination report.

Following a review of the record and examination of the Veteran, the examiner should be asked to provide a medical opinion as to the likelihood that the Veteran's lung cancer, status post left upper lung lobectomy and chemotherapy treatment (or any other diagnosed lung disorder), is at least as likely as not (a 50% degree of probability or higher) due to any aspect of the Veteran's periods of service, including his exposure to burning oil fumes, sandstorms, and other environmental hazards.  

The examiner is asked to provide an explanation of his or her reasoning, based on the evidence, in support of any opinion rendered.  If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this determination should be noted, and any missing evidence that might enable the examiner to provide the opinions should be identified. 

3.  The RO/AMC should schedule the Veteran for a VA psychiatric examination, with the appropriate specialist, to   determine whether the Veteran has symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of PTSD as defined under 38 C.F.R. § 4.125, and if so, to ascertain whether any such diagnosed disorder is supported by the Veteran's claimed inservice stressor events and if the current symptoms are related to an in-service stressor event.  For any other diagnosed psychiatric disorder, the examiner should provide a medical opinion indicating whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such disorder is related to service.  

All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination, and this review should be noted in examination report.  

The examiner should include in the examination report the rationale for any opinion expressed.  If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this determination should be noted, and any missing evidence that might enable the examiner to provide the opinions should be identified.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO/AMC should re-adjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If any benefit sought remains denied, the RO/AMC should furnish the Veteran and his representative with a supplemental statement of the case and afford the applicable time period during which the Veteran can respond.  Thereafter, the RO/AMC should return the case to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


